Citation Nr: 0623381	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  98-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In October 1997, the case was transferred to the Roanoke, 
Virginia, RO because the veteran had moved to that 
jurisdiction.

The Board remanded this case in August 2000 for further 
evidentiary development.  Subsequently, the Board issued a 
decision in June 2003 denying the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion, the Court issued an Order in July 2004 vacating the 
Board's decision and remanding the case to the Board for 
further development and readjudication in compliance with 
directives specified.  And upon receiving the case back from 
the Court, the Board, in turn, remanded the claim to the RO 
in December 2004 in furtherance of this.  The remand occurred 
via the Appeals Management Center (AMC).  The AMC since has 
completed the development requested, continued to deny the 
claim, and returned the case to the Board for further 
appellate consideration.


FINDING OF FACT

Any symptomatology from injury to the low back sustained in 
service was acute and transitory and resolved without 
producing chronic residual disability; the current low back 
disorder is not attributable to service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a December 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through May 2002 and private treatment 
records through October 1996 have been obtained and he was 
provided two VA compensation examinations.  Although he 
indicated that he had received treatment at the Newington, 
CT, VA Medical Center from 1985 to 1996, that facility 
responded in December 2005 that no records were found, other 
than reports of VA compensation examinations in 1996, reports 
that were previously obtained and considered.  In addition, 
the Social Security Administration (SSA) provided records 
that were used in conjunction with the veteran's April 1993 
application for SSA disability benefits.  Those records, 
however, were also previously on file.  The veteran has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  In 
fact, he did not respond to the AMC's December 2004 request 
that he return signed authorization forms so the AMC could 
request records from his private physicians.  So the Board 
finds that the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 U.S.C.A. 
§ 5103(a) requires that VA provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in October 1996 - long before 
passage of the VCAA.  So the RO could not possibly have 
complied with the VCAA when initially adjudicating the claim 
because this law did not yet exist; Congress enacted the VCAA 
in November 2000.  And in Pelegrini II, the Court clarified 
that in these type situations VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never issued.  Rather, 
VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  And this has occurred.

Keep in mind the Board remanded this case to the RO in 
December 2004, partly to ensure compliance with the VCAA.  
And after sending the veteran the December 2004 VCAA letter 
to comply with the Board's remand directive, the RO (AMC) 
readjudicated his claim in the January 2006 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and prior SSOC.  
Consequently, his claim has been readjudicated since 
providing content-complying VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
The record does not reflect that he was provided notice of 
the type of information and evidence needed to establish a 
downstream disability rating and effective date if service 
connection is granted.  Since, however, the Board is denying 
his claim for service connection, this is nonprejudicial 
because the downstream disability rating and effective date 
elements are rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records (SMRs) contain a December 1953 
notation indicating the veteran had symptoms of a herniated 
disc at L4.  In his report of medical history in October 
1955, it was recorded that he had fallen off a chair at Kelly 
Air Force Base, fractured his left elbow, and injured his 
back, such that he occasionally had pain when he pulled 
something heavy.  The report of his military separation 
examination in October 1955 indicates his spine was normal; 
there were no complaints or objective clinical findings of 
any disorder referable to his back.

Post-service clinical data include private medical 
examination records, dated in January 1971 and January 1985, 
reflecting evaluation for various back complaints.  When the 
veteran was examined in January 1985, he gave a history of 
injury to his low back with some sciatic radiation down both 
legs.  He indicated that those symptoms had been present for 
many years and had possibly started at age 11 or 13 after he 
was hit by a car.  He related that the current "siege" of 
symptoms had started about two months previously.  He also 
remarked that symptoms of low back pain had begun during 
service.  The diagnosis in January 1985 was sciatic neuritis.  
In a March 1985 statement from John R. Denton, M.D., the 
diagnosis was acute lumbar syndrome.  Dr. J. O. A. Pagano, 
D.C., stated in a July 1985 letter that he had treated the 
veteran since January 1985 for "a very severe low back and 
sciatic condition."  

At a VA compensation examination in October 1996, it was 
noted that the veteran was 62 years of age.  He reported 
losing sensation in his legs one day in service while working 
at a drafting table, and being sent to the hospital and 
placed in traction.  He reported having persistent pain in 
his legs after that, necessitating his working standing up.  
The veteran indicated that after separation from service he 
worked at a food and vegetable company where he carried heavy 
loads, which caused his back symptoms to become so bad that 
he had to quit.  He stated that he then worked as a designer, 
with persistence of the same difficulties with his back that 
he had in service.  The veteran reported that, since 1985, he 
had had progressively worsening back pain radiating to his 
left hip and left knee, with intermittent incontinence 
beginning at approximately age 50. The diagnoses included 
chronic back strain, rule out prolapse.  

The veteran stated on his VA Form 9, received in December 
1997, that he was treated by Dr. H. Schwarz, Sr., from 1957 
to 1960, and that he was treated from Dr. H. Schwarz, Jr., 
from 1961 to 1970.  In February 1998, the veteran's 
representative submitted a letter from H. Schwarz, M.D., 
retired, stating, "[t]his is to certify that my father and I 
attended [the veteran] from 1956-1972 for chronic back 
disease caused by a herniated disc (L4)."  

VA medical records dated from 1998 to 2002 contain the 
veteran's complaints of low back pain.  He was provided a 
back brace.  Also added to the claims folder were copies of 
the veteran's service personnel records.  They confirm that 
he performed the duties of a draftsman during service.  

A VA orthopedic examination was performed in July 2002.  The 
examiner stated that the claims file had been reviewed.  The 
veteran reported that he sustained two injuries to his back 
during service.  He stated that one injury occurred during 
basic training when he was climbing an icy cliff.  The 
soldier above him apparently slipped and, in the process, 
struck him in the head, causing the veteran to fall and 
injure his back.  The other injury reportedly occurred in 
1953 when he fell off a chair after a drinking incident and 
injured his back and left elbow.  He indicated that he 
developed low back pain and numbness in both legs while in 
service, during periods of prolonged sitting when performing 
his duties as a draftsman.  The veteran reported that, 
shortly after service, he was treated for back problems by a 
father and son team of Dr. Schwarz.  Finally, he stated that 
had experienced problems with low back symptoms throughout 
the years since service, with the symptoms becoming 
progressively worse.  Currently, the veteran complained of 
pain in the lower back and radiating down both legs.  



The report of an x-ray of the lumbar spine, performed in 1985 
and provided by the veteran, reportedly noted mild 
degenerative disc and joint disease.  A current x-ray 
examination reportedly showed advanced degenerative disc and 
joint disease involving the entire lumbar spine, worse at L3, 
L4.  The examiner's impression was severe degenerative disc 
disease.  

A VA physician examined the veteran in July 2002 and provided 
an addendum to his report in September 2002.  In July 2002, 
the examiner stated that the lumbar spine x-rays obtained in 
1985, which he reviewed, showed the presence of mild 
degenerative disc and joint disease, and that x-rays done in 
2002 revealed advanced degenerative disc and joint disease in 
the entire lumbar spine, worst at L3 and L4.  The examiner 
indicated that he was unable to perform an adequate 
examination of the veteran, however, because of his 
complaints of severe pain.  In the September 2002 addendum to 
his report, the examiner indicated that the only way to 
determine whether the veteran had a herniated disc at that 
time would be to obtain an MRI.  The examiner stated, 
however, that, because the 1985 x-rays showed only mild 
degenerative disc and joint disease and because the 2002 x-
rays showed advanced degenerative joint disease involving the 
veteran's entire spine, "I can only conclude that this is an 
advancement that has occurred over the last 17 years and 
given [the veteran's] age of 67 this degree of degenerative 
changes seems to be more than likely secondary to the aging 
phenomenon."  He indicated that, if the veteran had had 
significant disc problems in 1985, then x-rays at that time 
would have shown that condition.  The examiner concluded that 
there was "no evidence of any proof based upon the 
examination or evidence in the [claims file] to suggest that 
[the veteran's] present back condition is anything else other 
than the aging phenomenon."  No MRI was completed at that 
time.  

The Joint Motion (which precipitated vacating the Board's 
prior decision) stated that the Board had failed to ensure 
that "any necessary non-invasive testing, including tests to 
ascertain the presence of a herniated disc at L4" was 
completed, pursuant to the August 2000 remand.  Accordingly, 
following the Board's December 2004 remand, the claims file 
was returned to the VA physician who had examined the veteran 
in 2002.  A lumbosacral spine MRI was obtained in April 2005, 
which reportedly showed desiccation of the intervertebral 
discs at all levels, with marked narrowing at L3-4.  There 
was mild broad-based disc bulging from L2 to L4, with mild 
spinal canal stenosis, but no significant neural foraminal 
narrowing.  And there was moderate broad-based bulging at L4-
5, with mild to moderate spinal canal stenosis and minimal 
narrowing of both neural foramina at that level.  At L5-S1, 
there was mild facet hypertrophy, without significant spinal 
canal stenosis or neural foraminal narrowing.  The 
radiologist's assessment was mild to moderate degenerative 
disc disease, most pronounced at L4-5.  The VA physician 
again reviewed the claims file, including the April 2005 MRI.  
The examiner noted there was no evidence of a herniated disk, 
either at L3-4 or 
L4-5.  He added that the MRI findings were very much 
consistent and compatible with degenerative changes of the 
lumbar spine associated with aging.  The examiner commented 
that the veteran sustained "a one-time injury to his back in 
1953 which did not result in a disc herniation at L4, nor did 
it result in this degree of degenerative changes involving 
the discs and joints of his lumbar spine."  The physician 
concluded that, "[i]t is not likely that an injury that [the 
veteran] sustained in 1953 in the service resulted in a disk 
herniation, since there is no disk herniation; and it is not 
likely that it resulted in this degree of degenerative 
changes.  This degree of degenerative changes is an aging 
phenomenon."  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic or when this 
is legitimately questionable.  38 C.F.R. § 3.303(b).  See, 
too, Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

There was a single episode of low back symptoms noted during 
service, then attributed to symptoms of a herniated disc at 
the fourth lumbar vertebra (L4).  There were no documented 
recurrences of any further low back pathology during the 
remaining two years the veteran was in service, and no low 
back disorders were identified on an examination for 
separation from service.

The Board has taken note of a statement from the younger Dr. 
Schwarz, who indicated the veteran had received treatment 
starting in 1956 for a chronic back condition caused by a 
herniated disc at L4, with treatment continuing over the 
years until 1972.  The statement suggests the possibility of 
continuity of symptomatology of a low back disorder which had 
its onset while the veteran was in service.  

In view of this statement, the Board arranged for a VA 
orthopedic examination to clarify the etiology of the 
veteran's low back disability.  The VA orthopedist 
specifically determined that the current degenerative changes 
involving the lumbar spine were not attributable to the 
veteran's military service.  In particular, the physician 
ruled out that the veteran had actually had a herniated L4 
disc during or as a result of active service.  The 
physician's opinion had the proper factual foundation; it was 
well informed based on a review of the veteran's claims file 
and a current examination.  The opinion is persuasive and 
supported by the medical evidence.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474 (1993); Owens v. Brown, 7 Vet. App. 
429 (1995); Swann v. Brown, 5 Vet. App. 229 (1993).  

On the other hand, to the extent the statement from Dr. 
Schwarz is submitted to establish chronicity of a low back 
disability of service onset, the Board assigns it little 
probative weight.  The younger Dr. Schwarz did not conduct a 
review of all the veteran's relevant medical records, nor did 
Dr. Schwarz provide a detailed explanation of the nature or 
extent of the low back disability for which the veteran was 
treated from 1956 to 1972.  There are no available clinical 
findings from Dr. Schwarz contemporaneous with the time frame 
during which the veteran was reportedly treated.  It should 
be noted that factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

In deciding whether the veteran currently has residuals of a 
low back injury sustained in service, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens, 7 Vet. App. at 433.  This 
responsibility is particularly difficult when, as here, 
medical opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
for the reasons stated, there are plausible reasons.  And 
although the Board may not ignore a favorable opinion of a 
physician, such as the one proffered by Dr. Schwarz, the 
Board certainly is free to discount the probative value of 
this physician's statement, so long as the Board provides an 
adequate explanation of the reasons and bases for doing this.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board is aware that the veteran's representative takes 
issue with the VA orthopedist's opinion that the veteran's 
low back disorder is attributable to the aging phenomenon, 
asserting that this opinion was reached without a reading of 
the claims file.  Questioning the validity of the 
orthopedist's opinion, the representative argues that most 
men who are 50 years old don't display lumbar back 
deterioration and herniated discs due to the aging 
phenomenon.  In actuality, though, a more careful reading of 
the orthopedist's opinion indicates the physician was 
emphasizing the relatively advanced degenerative changes of 
the veteran's lumbar spine at age 67, most likely 
attributable to the aging process, when contrasted to the 
fact that he had only mild degenerative changes of his lumbar 
spine at age 50.

In any event, the VA examiner indeed verified having reviewed 
the claims file, both in 2002 and 2005.  In addition, the 
representative's assertion about the nature of low back 
degenerative disorders and the aging process, made on the 
veteran's behalf, amounts to an opinion about a matter of 
medical causation.  There is no indication from the record 
that the representative has medical training or expertise.  
So, as a layman, he simply is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board does not dispute the veteran's account that he 
sustained two episodes of low back trauma in service.  He is, 
after all, competent to testify that he experienced a 
specific injury during service because such an occurrence is 
capable of lay observation.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  As well, the Board accepts as true his 
contention that one of those episodes of low back trauma was 
unrelated to the use of alcohol.  But even still, the weight 
of competent medical evidence does not establish the presence 
of a chronic low back disorder during service or post-service 
continuity of the low back symptomatology noted during 
service.  Rather, the weight of competent evidence 
demonstrates that any 
in-service episodes of low back trauma and associated 
symptoms were acute and transitory phenomena and resolved 
during service without producing chronic residual disability.  

For all the foregoing reasons, the claim for service 
connection for residuals of a back injury must be denied 
because the preponderance of the evidence is unfavorable, 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


